Citation Nr: 0512587	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  03-25 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a higher initial rating for service-connected 
post-traumatic stress disorder, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel






INTRODUCTION

The veteran had active service from January 1943 to May 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In October 2003, the veteran withdrew his request for a 
travel board hearing, which was scheduled for November 3, 
2003.  Accordingly, the Board will proceed with appellate 
review of the case.  

The veteran's application for compensation benefits filed in 
September 2002 also included a claim for service connection 
of "blindness" as secondary to diabetes.  A review of the 
claims file shows that this claim has never been adjudicated.  
This matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence shows that the veteran has total 
occupational and social impairment due to the following:  
isolative behavior; reluctance to leave his apartment; 
inability to establish and maintain effective relationships; 
fear of walking and driving; and difficulty with completing 
the simple tasks of daily living without feeling overwhelmed 
and hopeless.  He has a GAF score of 45.





CONCLUSION OF LAW

The schedular criteria for an initial rating of 100 percent 
for service-connected post-traumatic stress disorder have 
been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 
9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
light of the full grant of benefits sought on appeal in this 
decision, it is clear that no further notification under the 
VCAA is necessary and no further assistance on VA's part is 
necessary to develop facts pertinent to the veteran's claim. 


Evidence

The October 2002 VA examination report shows that the 
examiner reviewed the claims file.  The veteran complained 
that he experienced a lot of nightmares, flashbacks, and 
hypervigilance.  He constantly felt unsafe at home; he 
checked the doors and windows.  He felt extremely 
uncomfortable in crowded places and he was not very social.  
He avoided watching the news, particularly because of the 
unstable political situation.  He had insomnia and slept at 
most four hours per night.  He had frequent dreams with night 
sweats.  He indicated that he had never been seen by a 
psychiatrist in the past and had never been treated with 
psychiatric medications.  He had no history of suicide 
attempts and no prior psychiatric hospitalizations.  He never 
married.  He did not have much social support except for his 
representative and his social worker.  He denied using drugs, 
smoking, or drinking alcohol.  The examiner noted that the 
veteran was alert and oriented times three.  His mood was 
slightly dysphoric and his affect was restricted.  His 
thought content was devoid of suicidal or homicidal ideation.  
He denied that he experienced hallucinations or delusions.  
His thought processes were logical and goal directed.  His 
speech was a normal rate, volume, and spontaneity.  His 
psychomotor activity was within normal limits.  His insight 
and judgment appeared intact.  He appeared at the examination 
casually groomed and dressed.  He had good eye contact.  On 
Axis I, the examiner provided a diagnosis of moderate post-
traumatic stress disorder (PTSD).  On Axis IV, the examiner 
indicated that the veteran's symptoms were moderate due to 
social isolation and financial problems.  On Axis V, the 
examiner assigned a GAF [Global Assessment of Functioning] 
score of 50-55.  

In a January 2003 letter, S.E.O., LMSW, for the Iowa VA 
Medical Center, reported that she was well acquainted with 
the veteran.  S.E.O. contended that the currently assigned 
disability rating did not accurately reflect the severity of 
the veteran's PTSD.  S.E.O. maintained that the veteran was 
significantly disabled by his PTSD symptoms.  S.E.O. 
indicated that the veteran's reactions to his experiences 
appeared to be significantly impairing his functioning in 
many areas of his daily living.  S.E.O. reported that she had 
been seeing the veteran on a weekly basis since September 11, 
2002.  S.E.O. noted that the veteran lived in isolation, that 
he had never been married, and that he had no friends, 
family, or close relationships.  S.E.O. indicated that every 
since the veteran had confided in her concerning his 
traumatic war experiences, the veteran had experienced 
regular episodes of breaking down and crying; he had 
nightmares several nights per week and he neglected his 
health.  S.E.O. reported that the veteran was extremely 
focused on the Iraq war and that he often reported that news 
about this topic caused him to get extremely upset, tearful, 
etc.  S.E.O. noted that the veteran had difficulty completing 
simple tasks of daily living without feeling overwhelmed and 
hopeless.  Lastly, S.E.O. indicated that the veteran was 
extremely resistant to regular visits to a psychologist due 
to his anxiety level about leaving his apartment-which 
S.E.O. maintained was the reason that there was no extensive 
treatment history on him.  

VA treatment records dated from October 2002 to August 2003 
show that S.E.O. met with the veteran at his apartment for 
therapy sessions.  During these sessions, the veteran 
complained of nightmares, intrusive thoughts of his war 
experiences, olfactory hallucinations, and helplessness.  He 
complained of a sense of terror when he awakened from dreams 
concerning his war experiences.  He maintained that he was 
easily overwhelmed by information or leaving his apartment 
and having to interact with others.  He indicated that his 
anxiety kept him confined to his home and he feared walking 
and driving.  Treatment records also show that the veteran 
met with R.J.R., Ph.D.  S.E.O. sat in on the therapy 
sessions.  Dr. R.J.R. noted that the veteran's mood was 
variable and his affect was labile.  In a March 2003 session, 
Dr. R.J.R. indicated that the veteran had severe PTSD.  Dr. 
R.J.R. noted that the veteran was internally inconsistent in 
many of his positions and he was somewhat argumentative and 
mildly caustic.  Dr. R.J.R. noted that the veteran struck him 
as socially isolated.  Dr. R.J.R. expressed doubts that the 
veteran could drive safely.  Dr. R.J.R. noted that the 
veteran might also be slightly demented.  Dr. R.J.R. related 
that he advised S.E.O. that there was little he could do for 
the veteran.  In an August 2003 session, Dr. R.J.R. reported 
that the veteran sobbed "profusely" after discussing his 
wartime experiences.  Dr. R.J.R. noted that the veteran 
admitted to using humor, distraction, and isolation to avoid 
aspects of his trauma.  Dr. R.J.R. reported that the veteran 
indicated that he had no close friendships and he had 
outlived most of his family.  Dr. R.J.R. noted that the 
veteran reported that he became extremely irritable with 
others, even those who were trying to be kind to him.  Dr. 
R.J.R. indicated that the veteran loses the thread of 
conversations easily.  Dr. R.J.R. assigned a GAF score of 45. 


Pertinent Laws and Regulations

The veteran's service-connected PTSD is presently assigned a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2004).  

A 50 percent rating is prescribed for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2004).

A 70 percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is prescribed for total occupational and 
social impairment due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).  

Analysis

Based on the veteran's complained of symptoms and the 
objective findings reported in the October 2002 VA 
examination report and VA treatment records, the Board finds 
that the symptomatology associated with the veteran's PTSD 
meets the criteria of a 100 percent rating under the General 
Rating Formula for Mental Disorders.  While the October 2002 
VA examiner assigned a GAF score of 50-55 for moderate 
symptoms, over the course of several sessions, Dr. R.J.R. 
assessed that the veteran's symptoms were serious and 
accordingly, he assigned a GAF score of 45.  The Board finds 
that Dr. R.J.R.'s assessment is as equally probative of the 
veteran's level of impairment of social and industrial 
adaptability as the VA examiner's assessment of the veteran's 
level of impairment.  

GAF scores ranging from 41 to 50 reflect serious symptoms 
such as suicidal ideation, severe obsessional rituals, and 
frequent shoplifting, or any serious impairment in social, 
occupational, or school functioning such as a lack of friends 
or an inability to maintain employment.  The Board finds it 
significant that the veteran lives in total isolation and 
that he reportedly has no friends, family, or close 
relationships.  As reported by Dr. R.J.R., the veteran 
isolates himself to avoid aspects of his trauma.  In a 
therapy session with S.E.O., the veteran reported that his 
anxiety kept him confined to his home and he feared walking 
and driving.  It is notable that the veteran would meet with 
S.E.O. at his apartment.  Dr. R.J.R. expressed doubts that 
the veteran was capable of driving safely.  The Board finds 
that the veteran's isolative behavior, reluctance to leave 
his apartment, inability to establish and maintain effective 
relationships, and fear of walking and driving, evidences 
total occupational and social impairment.  Further evidence 
that symptoms of the veteran's PTSD result in total 
occupational and social impairment is his difficulty with 
completing the simple tasks of daily living without feeling 
overwhelmed and hopeless as reported by S.E.O.  For the 
foregoing reasons, the Board finds that the symptomatology 
associated with the veteran's PTSD more nearly approximates 
the criteria associated with a 100 percent rating under 
Diagnostic Code 9411.   

The veteran's disability has been assigned the maximum 
schedular rating under Diagnostic Code 9411, which is also 
the maximum rating assigned on an extraschedular basis.  
Accordingly, the Board need not consider the veteran's case 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b) (2004).


ORDER

A higher initial rating of 100 percent for service connected 
post-traumatic stress disorder is granted, subject to the law 
and regulations controlling the award of monetary benefits.   



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


